UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33678 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5980 Horton Street, Suite 550, EmeryvilleCA94608 (Address of principal executive offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (510) 899-8800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yeso Nox As of May 2, 2011, there were 23,449,755 shares of the registrant’s common stock outstanding. NOVABAY PHARMACEUTICALS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements 1. Consolidated Balance Sheets: 3 March 31, 2011 and December 31, 2010 2. Consolidated Statements of Operations: 4 Three months ended March 31, 2011 and 2010 3. Consolidated Statements of Cash Flows: 5 Three months ended March 31, 2011 and 2010 4. Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 22 PART II OTHER INFORMATION Item1A. Risk Factors 22 Item6. Exhibits 38 SIGNATURES 39 EXHIBIT INDEX 40 Unless the context requires otherwise, all references in this report to “we,” “our,” “us,” the “Company” and “NovaBay” refer to NovaBay Pharmaceuticals, Inc. and its subsidiaries. NovaBay®, NovaBay Pharma®, AgaNase®, Aganocide®, NeutroPhase®, AgaDerm™, and Going Beyond AntibioticsTM are trademarks of NovaBay Pharmaceuticals, Inc. All other trademarks and trade names are the property of their respective owners. 2 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (in thousands, except per share data) (unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable — Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Current liabilities: Accounts payable $ $ Accrued liabilities Equipment loan 42 Deferred revenue Total current liabilities Deferred revenues - non-current Deferred rent 99 Total liabilities Stockholders' Equity: Preferred stock, $0.01 par value; 5,000 shares authorized; none outstanding at at March 31, 2011 and December 31, 2010 — — Common stock, $0.01 par value; 65,000 shares authorized at March 31, 2011 and December 31, 2010;23,450 and 23,392 issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive loss — ) Accumulated deficit during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, CumulativePeriod from July1, 2002 (inception) to (in thousands, except per share data) March 31, 2011 Revenue: License and collaboration revenue $ $ $ Operating Expenses: Research and development General and administrative Total operating expenses Operating Loss ) ) ) Other income (expense), net ) ) Loss before income taxes ) ) ) Provision for income taxes ) — ) Net loss $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Shares used in per share calculations: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, Cumulative Period from July 1, 2002 (inception) to (in thousands) March 31, 2011 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of discount on short-term investments — — ) Net realized loss on sales of short-term investments 17 — 17 Loss on disposal of property and equipment — — Stock-based compensation expense for options issued to employees and directors Compensation expense for warrants issued for services — 7 Stock-based compensation expense for options and stock issued to non-employees Taxes paid by LLC — — 1 Changes in operating assets and liabilities: Decrease in accounts receivable — (Increase) decrease in prepaid expenses and other assets 27 ) Increase (decrease) in accounts payable and accrued liabilities ) Increase in deferred revenue Net cash provided by (used in) operating activities 16 ) Cash flows from investing activities: Purchases of property and equipment ) ) ) Proceeds from disposal of property and equipment — — 46 Purchases of short-term investments ) ) ) Proceeds from maturities and sales of short-term investments Cash acquired in purchase of LLC — — Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Proceeds from preferred stock issuances, net — — Proceeds from common stock issuances — — 17 Proceeds from exercise of options and warrants 8 37 Proceeds from initial public offering, net of costs — — Proceeds from (payment on) shelf offering, net of costs (8 ) — Proceeds from stock subscription receivable — — Proceeds from issuance of notes — — Principal payments on capital lease — (7 ) ) Proceeds from borrowingsunder equipment loan — — Principal payments on equipment loan ) ) ) Net cash provided by (used in) financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. ORGANIZATION NovaBay Pharmaceuticals Inc. is a clinical stage biotechnology company (incorporated under the laws of the State of Delaware) developing a first-in-class, anti-infective platform of compounds, called the Aganocide® compounds, for the topical treatment or prevention of a wide range of infections in hospital and non-hospital environments. Many of these infections have become increasingly difficult to treat because of the rapid rise in drug resistance. We have discovered and are developing a class of non-antibiotic anti-infective compounds, which we have named Aganocide compounds. These compounds are based upon small molecules that are naturally generated by white blood cells when defending the body against invading pathogens. We believe that our Aganocide compounds could form a platform on which to create a variety of products to address differing needs in the treatment and prevention of bacterial and viral infections. In laboratory testing, our Aganocide compounds have demonstrated the ability to destroy all bacteria against which they have been tested. Furthermore, because of their mechanism of action, we believe that bacteria are unlikely to develop resistance to our Aganocide compounds.In June 2010, we changed the state in which we are incorporated (the Reincorporation), and are now incorporated under the laws of the State of Delaware.All references to “we,” “us,” “our,” or “the Company” herein refer to the California corporation prior to the date of the Reincorporation, and to the Delaware corporation on and after the date of the Reincorporation.We currently operate in one business segment. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements of NovaBayPharmaceuticals, Inc. have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim reporting including the instructions to Form 10-Q and Rule 8-03 of Regulation S-X.These statements do not include all disclosures for annual audited financial statements required by accounting principles generally accepted in the United States of America (“U.S. GAAP”) and should be read in conjunction with the Company’s audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The Company believes these consolidated financial statements reflect all adjustments (consisting only of normal, recurring adjustments) that are necessary for a fair presentation of the financial position and results of operations for the periods presented.Results of operations for the interim periods presented are not necessarily indicative of results to be expected for the year. The financial statements have been prepared under the guidelines for Development Stage Entities.A development stage enterprise is one in which planned principal operations have not commenced, or if its operations have commenced, there have been no significant revenues therefrom.As of March 31, 2011, we continued to conduct clinical trials and had not commenced our planned principal operations. Certain amounts for prior periods have been reclassified to conform to current period presentation. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, NovaBay Pharmaceuticals Canada, Inc. and DermaBay, Inc.All inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.These estimates include useful lives for property and equipment and related depreciation calculations, estimated amortization period for payments received from product development and license agreements as they relate to revenue recognition, assumptions for valuing options and warrants, and income taxes.Actual results could differ from those estimates. 6 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS-(Continued) Cash, Cash Equivalents and Short-Term Investments The Company considers all highly liquid instruments with a stated maturity of three months or less at the date of purchase to be cash and cash equivalents.Cash and cash equivalents are stated at cost, which approximates their fair value.As of March 31, 2011, the Company’s cash and cash equivalents were held in financial institutions in the United States and include deposits in money market funds, which were unrestricted as to withdrawal or use. The Company classifies all highly liquid investments with a stated maturity of greater than three months at the date of purchase as short-term investments.Short-term investments generally consist of United States government, municipal and corporate debt securities.The Company has classified its short-term investments as available-for-sale.The Company does not intend to hold securities with stated maturities greater than twelve months until maturity.In response to changes in the availability of and the yield on alternative investments as well as liquidity requirements, the Company occasionally sells these securities prior to their stated maturities.These securities are carried at fair value, with the unrealized gains and losses reported as a component of other comprehensive income (loss) until realized.Realized gains and losses from the sale of available-for-sale securities, if any, are determined on a specific identification basis.A decline in the market value below cost of any available-for-sale security that is determined to be other than temporary results in a revaluation of its’ carrying amount to fair value and an impairment charge to earnings, resulting in a new cost basis for the security.No such impairment charges were recorded for the periods presented.The interest income and realized gains and losses are included in other income, net within the consolidated statements of operations.Interest income is recognized when earned. Concentrations of Credit Risk and Major Partners Financial instruments which potentially subject us to significant concentrations of credit risk consist primarily of cash and cash equivalents and short-term investments.We maintain deposits of cash, cash equivalents and short-term investments with three highly-rated, major financial institutions in the United States. Deposits in these banks may exceed the amount of federal insurance provided on such deposits.We do not believe we are exposed to significant credit risk due to the financial position of the financial institutions in which these deposits are held.Additionally, we have established guidelines regarding diversification and investment maturities, which are designed to maintain safety and liquidity. During the quarters ended March 31, 2011 and 2010, 100% of our operating revenues were derived from two of our collaborative partners.As of December 31, 2010, 100% of our accounts receivables were from one of our collaborative partners. Comprehensive Loss ASC 220, Comprehensive Income requires that an entity’s change in equity or net assets during a period from transactions and other events from non-owner sources be reported.The Company reports unrealized gains and losses on its available-for-sale securities as other comprehensive income (loss). Fair Value Measurement of Financial Assets and Liabilities Financial instruments, including cash and cash equivalents and short term investments, accounts payable and accrued liabilities are carried at cost, which management believes approximates fair value due to the short-term nature of these instruments.The fair value of capital lease obligations and equipment loans approximates its carrying amounts as a market rate of interest is attached to their repayment. The Company measures the fair value of financial assets and liabilities based on authoritative guidance which defines fair value, establishes a framework for measuring fair value, and expands disclosuresabout fair value measurements. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.A fair value hierarchy is also established, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputswhen measuring fair value.There are three levels of inputs that may be used to measure fair value: Level 1 – quoted prices in active markets for identical assets or liabilities Level 2 – quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 – inputs that are unobservable (for example cash flow modeling inputs based on assumptions) 7 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS-(Continued) Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization.Depreciation is calculated using the straight-line method over the estimated useful lives of the related assets of five to seven years for office and laboratory equipment, three years for software and seven years for furniture and fixtures.Leasehold improvements are depreciated over the shorter of their useful life or the life of the lease term.Amortization of assets recorded under capital leases is included in depreciation expense. The costs of normal maintenance, repairs, and minor replacements are charged to operations when incurred. Impairment of Long-Lived Assets The Company accounts for long-lived assets by considering whether events or changes in facts and circumstances, both internally and externally, may indicate that an impairment of long-lived assets held for use are present.Management periodically evaluates the carrying value of long-lived assets and has determined that there was no impairment as of all periods presented.Should there be impairment in the future, the Company would recognize the amount of the impairment based on the undiscounted expected future cash flows from the impaired assets.The cash flow estimates would be based on management’s best estimates, using appropriate and customary assumptions and projections at the time. Revenue Recognition License and collaboration revenue is primarily generated through agreements with strategic partners for the development and commercialization of the Company’s product candidates. The terms of the agreements typically include non-refundable upfront fees, funding of research and development activities, payments based upon achievement of certain milestones and royalties on net product sales. In accordance with revenue recognition criteria under U.S. GAAP, the Company analyzes its multiple element arrangements to determine whether the elements can be separated. The Company performs its analysis at the inception of the arrangement and as each product or service is delivered. If a product or service is not separable, the combined deliverables are accounted for as a single unit of accounting and revenue is recognized over the performanceobligation period.Revenue is recognized when the following criteria have been met: persuasive evidence of an arrangement exists; delivery has occurred and risk of loss has passed; the seller’s price to the buyer is fixed or determinable; and collectability is reasonably assured. Assuming the elements meet the revenue recognition guidelines the revenue recognition methodology prescribed for each unit of accounting is summarized below: Upfront Fees—We defer recognition of non-refundable upfront fees if we have continuing performance obligations without which the technology licensed has no utility to the licensee. If we have performance obligations through research and development services that are required because our know-how and expertise related to the technology is proprietary to us, or can only be performed by us, then such up-front fees are deferred and recognized over the period of the performance obligations.We base the estimate of the period of performance on factors in the contract.Actual time frames could vary and could result in material changes to our results of operations. Funded Research and Development— Revenue from research and development services is recognized during the period in which the services are performed and is based upon the number of full-time-equivalent personnel working on the specific project at the agreed-upon rate.This revenue approximates the cost incurred.Reimbursements from collaborative partners for agreed-upon direct costs including direct materials and outsourced, or subcontracted, pre-clinical studies are classified as revenue and recognized in the period the reimbursable expenses are incurred. Payments received in advance are recorded as deferred revenue until the research and development services are performed or costs are incurred. Milestones—Substantive milestone payments are considered to be performance bonuses that are recognized upon achievement of the milestone only if all of the following conditions are met: the milestone payments are non-refundable; achievement of the milestone involves a degree of risk and was not reasonably assured at the inception of the arrangement; substantive effort is involved in achieving the milestone; the amount of the milestone is reasonable in relation to the effort expended or the risk associated with achievement of the milestone; and a reasonable amount of time passes between the up-front license payment and the first milestone payment as well as between each subsequent milestone payment. If any of these conditions are not met, the milestone payments are deferred and recognized as revenue over the term of the arrangement as we complete our performance obligations. Royalties—We recognize royalty revenues from licensed products upon the sale of the related products. 8 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS-(Continued) Research and Development Costs We charge research and development costs to expense as incurred. These costs include salaries and benefits for research and development personnel, costs associated with clinical trials managed by contract research organizations, and other costs associated with research, development and regulatory activities. We use external service providers to conduct clinical trials, to manufacture supplies of product candidates and to provide various other research and development-related products and services.Research and development expenses under the collaborative agreements approximate the revenue recognized, excluding milestone and upfront payments received under such arrangements. Patent Costs We expense patent costs, including legal expenses, in the period in which they are incurred. Patent expenses are included in general and administrative expenses in our statements of operations. Stock-Based Compensation The Company accounts for stock-based compensation under the provisions of ASC 718, Compensation-Stock Compensation.Under the fair value recognition provisions, stock-based compensation expense is measured at the grant date for all stock-based awards to employees and directors and is recognized as expense over the requisite service period, which is generally the vesting period.Non-employee stock-based compensation charges are amortized over the vesting period on a straight-line basis. For stock options granted, the fair value of the stock options is estimated using a Black-Scholes-Merton valuation model.See Note 7 for further information regarding stock-based compensation expense and the assumptions used in estimating that expense. Income Taxes We account for income taxes under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is recognized if it is more likely than not that some portion or all of the deferred tax asset will not be recognized. Net Loss per Share Basic net loss per share is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted net loss per share gives effect to all dilutive potential common shares outstanding during the period including stock options and stock warrants, using the treasury stock method, using the if-converted method.Potentially dilutive common share equivalents are excluded from the diluted net loss per share computation since their effect would be anti-dilutive.The following table sets forth the reconciliation between basic net loss per share and diluted net loss per share: Three Months Ended March 31, (in thousands, except per share amounts) Net loss $ ) $ ) Basic shares Add: shares issued upon assumed exercise of stock options — — Diluted shares Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) 9 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS-(Continued) The following outstanding stock options and stock warrants were excluded from the diluted net loss per share computation as their effect would have been anti-dilutive: Three Months Ended March 31, (In thousands) Stock options Stock warrants Recent Accounting Pronouncements In April 2010, the Financial Accounting Standards Board(FASB) issued ASU No. 2010-17 (Topic 605), Revenue Recognition—Milestone Method.This standard provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions.The amendments in this update provide guidance on the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate. A vendor can recognize consideration that is contingent upon achievement of a milestone in its entirety as revenue in the period in which the milestone is achieved only if the milestone meets all applicable criteria.The amendments in this update are effective for the Company on a prospective basis for milestones achieved after December 31, 2010.The implementation of this standard is not expected to have a significant impact on our financial position or results of operations. In September 2009, the FASB issued update 2009-13, ASC 605, Revenue Recognition: Multiple-Deliverable Revenue Arrangements-a consensus of the FASB Emerging Issues Task Force.This guidance addresses how to separate deliverables and how to measure and allocate consideration to one or more units of accounting.Specifically, the guidance requires that consideration be allocated among multiple deliverables based on relative selling prices.The guidance establishes a selling price hierarchy of (1) vendor-specific objective evidence, (2) third-party evidence and (3) estimated selling price.This guidance is effective for annual periods beginning after June 15, 2010 but may be early adopted as of the beginning of an annual period.The adoption is not expected to have a material impact on our consolidated financial statements. NOTE 3. INVESTMENTS AND FAIR VALUE MEASUREMENTS Short-term investments at March 31, 2011 and December 31, 2010 consisted of the following: March 31, 2011 Gross Gross Amortized Unrealized Unrealized Market (in thousands) Cost Gains (Losses) Value Certificates of Deposit $ $
